                                                                           ctzv s oFFlcEu.s.Dlsr
                                                                               v ciM LorrEsvlu , couàT
                                                                                                 u,vA ,
                                                                                       FILED
                                                                                  82V 2s 2218
                             UM TED STATESDISTRICT COIJRT
                             W ESTERN D ISTRICT OF W RGIM A                  BYC
                                                                              JUk: C.D LEY CL
                                                                                 ..

                                    CHARLOTTESVILLE DIVISION

  UNITED STATES OFAM ERICA,
                                                        CASEN O.3:19-cr-00019


                                                         G M ORANDUM OPW ION
  DARW IN D AN IEL CA SCO-AYA LA ,
                                                         JUDGEN ORMAN K.M OON
                                 Defendant.


      In thiscase,D efendantw asfound and arrestçd in the W estem DistlictofVirginia on a

w arrantissued outofthe W estern D istrictofTexason allegationsthatDefendanthad violated

thetermsofhissuperviseàrelease.TheMagistrateJudgeintheW estem DistrictofVirginia
fotmd thatDefendantwastheperson named in thewarrant,foundprobàblecauseofthev'iolation
and ordered he be kansfen'ed to the W estem D istrictofTexas.D efendantpurportsto appeal

from theMajistrateJudge'sidentitydeterminationandtransferordertoaUnitedStatesDistrict
JudgeoftheW estern DistrictofVirginia,ratherthantothetransfereecotut which hereisthe

W estem DistrictofTexas.

      ThisCourtconcludesthatithasnojurisdictiontohearDefendant'sappealofthrseorders
anddismissestheappeal,withoutprejudicetoDefendant'sabilitytoraiseanysuchargumentsin
the W estem DistrictofTexas.

                                      BACKGROU ND

          Underlving Cdm inalProceedingsin Texas

       ln August2017,the G overnm entfiled an Inform ation thatcharged Defendantwith

knowingly possessing an llnlaw fulidentification docum ent,nnm ely,a fraudulent1-94 docum ent,
'
withtheintenttodegaudtheUnitedStates,inviolationof18U.S.C.jj1028(a)(4)and(b)(6).
Dlct.7,UnitedStatesv.Casco-Ayala,2:17-cr-00950(W .D.Tex.,filedAug.29,2017).The
charged offense is am isdem eanor.

        Defendantpleaded guiltyto thechargedoffense.lnFebruary2018,theUnited jtates

DistrictCourtfortheW esternDistrictofTexasenteredjudgmentagainstDefendant,imposeda
sentence oftim e served,and ordered D efendant's im m ediate release from im prisonm ent.Dltt.30

(tiledFeb.6,2018).Thatcoud alsosentencedDefendanttoaone-yearterm ofgupervised
release thatw ould com m ence upon hisrelease from imprisonm ent.

        In April2018,D efendant'sprobation officerin Teyyspetitioned thatcourtto revoke

D efendànt'sterm ofsupervision and issue aw arrant,on the groundsthatD efendantfailçd to

com ply w ith a standard condition ofhissupervision thatrequired llim to im m ediately reportto

thenearestprobationofficeinVirgilliaafterDefendantwasreleasez9om thecustodyof
ImmigrationandCustomsEnforcementinFebruary2018.Dkt.33(filedApril24,2018).The
U.S.DistrictCourtfortheW estern DistrictofTexasissued awarrantforDefendant'sarrest.
        2. Arrestand A ppearanceBeforeM agistfate Judgein Vhxinia

        OnoraboutOctober8,2019,DefendantwasarrestedintheW esternDistrictofVirginia.
UnitedStatesv.Casco-Ayala,3:19-mj-00055(W .D.Va.docketentrydatedOct.8,2019).The
M agistrate Judge cpnducted D efendant's initialappearance underFed.R.Crim .P.32.1
    .




regardihp the revocation ofhis supervised releaqe,and ordered D efendantdetained pending a
                                                       .                                (
detention hearing.Dkt 4,7(filedOct.8,2019).Atthatinitialappearance,Defendantrequested
                          ,



an idehtity henring and a certitied copy ofthe w arrant,and theCourtseta henring date on

October16,2019.Dkt.4(courtminutes).



                                                   2
        On October10,2019,Defendantfled a m otion requesting from theM agistrateJudgè a

preliminaryhealingpursujmitoRule32.1(à)(5)(A)oftheFederalRulesofCriminalProcedure,
which the M agistrate Judge granted by oralorderthe follow ing day.Dkt 11,12.

        On October16,2019,theM agistraleJudgeheldidentityand probablecausehearings.
Therein,theM agistrate Judge fotm d D efendantw asthe person nam ed in the wan'
                                                                              antfrom the

W esternDistrictofTexas,foundprobablecausethatDefendanthadinfactv)olatedthetermsoj.
hissuperdsed release,and ördered the Defendantreleased on bail,on condition thathereportto

the U.S.Probation O ffice on a weeldy basisarid thathe appearin theW estern D istrictofTexas

forany courtproceedings.See Dkt 13-19.Thereafter,the Clerk's Office in thisD isd ct

transferredthismattertotheW estem DikrictofTexason oraboutOctober21,2019.Dld.37-

41,UnitedStatesv.Casco-Aytila,2:17-c1--00950(W .D.Tex.).
        3. D efendant'sAppealto tlzis Court

       On October23,2019,D efendantfiled aN otice ofAppealfrom the M agistrate Judge's

October 16,2019 rem ovalorder and filed such notice in theM agistrateJudge'sdocketin the

W esternDistrictofVirginia.Dld.20,UnitedStatesv.Casco-Ayala,3:19-mj-00055(W .D.Va.
Oct.23,2019).Defendantpurported,pursuanttoFed.R.Crim.P.58(g)(2),tpappealEtfrom thè
orderrem oving him to the W estern D istrictofTexas issued by theUnited StatesM agistrate

Judgeon October16,2019.''Dk4.20 at1.DefendantacknowledgedthatçtappealsofRule5

orders''are Etinfrequent,''how ever,hecöntended thatthey G<have been entertained in other
-
Jurisdictions-''1d.
!




               On October25,2019,D efendantfurthertiled an em ergency niotion to stay thetransfer

        orderin the W estem D istrictofV irginia.Dld.24.1Thatday, thisCourtdirected the Clerk's

        Ofticetoopenanew dockettoresolvetheappealandemergencymoiiontostay,andissuedan
        orderdirecting the partiesto brieftheappealability ofthe M agistrate Judge'sorderrem oving

        him to the W estern D istrictofTexas,aswellasstaying the M agistrate Judge'stransferorder

        pendingbrieGngandtàisCourt's'resolutionofthepurportedappeal.Dkt.3,UnitedStatesv.
        Casco-Ayala,3:19-cr-19(filedOct.25,2019).
               On October30 and 31,2019,the United Statesfiled itsm otion to dism issthe appealas
    '
        w ellasprovided notice offurtherdevelopm entsin the W estem DistrictofTexas.Dkt.4,5.The

        nextday,thisCourtexpedited briefng on theU nited States'm otion to dism issthe appeal,which
    '



        afforded Defendanttm tilN ovem ber6,2019 to file a bdefin opposition.D ald.6.D efendant,in the
                                   .



        interim ,also filed an em ergency m otion asking theCom 'tto orderthe U .S.M arshalsnotto
                                                   '
                                       .

        transferDefendanttotheW çsternDistlictofTexas,pendingresolutionofthisappeal(Dkt 7)-
        anactionthatçouldstandindirectconkadictiontoanordersoughtbytheGovemment9om tile
        W estem D isi ctofTexas.

               ln this opinion,the Courtfirstaddressesthe U nited States'm otion to dism issD efendant's
                     J                                                                   .

        notice ofappeal,the resolution ofwhich also necessarily resolvesD efendants'pdnding m otions

        and the propdety oftllis appeal.z



              1Itappearsfrom ihetmderlyingM agiskateJudgecasedocketthatthismotionwasfiled
        onOctober25,2019(Dkt.24,UnitedStatesv.Casco-Ayala,3:'19rmj-55),ratherthanOctober
        23j2019,asisretlected on theabovecasedpcket.                '
              2W hileafederalcourtalwayshasjudsdictiontodetermineitsownjurisdiction,United
        Statesv.Ridz,536U.S.621,628(2002),whichnecessitatedbriefmgqnthç>ppealabilityofthe
        MagistrateJudge'sorderaswellastheUnitedStates'motiontodismlss,theCourtapyreciates
        theparties'adherence to the expedited briefing scheduleto ensure thatthe determ inatlon on the
        transferorderto theW estern DistrictofTexasnotbetmduly delayed.

                                                          4
                                           AN ALY SIS

           The question presented iswhetheran appealfrom atransferprderand identity tinding of

 aM agistrateJudgeofthe W estern D istrictofV irginia can be taken to aU nited StatesDistlict

Judge oftheW estem DistrictofVirginia,ratherthan to thetransferee court- here,the W estem

DistrictofTexas.ThisCom'
                       tconcludesthatitlacksjtuisdictiontohearsuchanappeal.
           1. Govenling LeaalFram ework

           Rule 32.1 oftheFederalRulesofCrim inalProcedure- w hich govem sproceedingsfor

EGrevoking orm odifying probation orsupervised release''- provided therelevantprocedlzrefor

thepreliminary.
              headngconductedbytlkeMagiskateJudge.onOctober16.Thereisnodispute
between the partieson thatscorç.SeeD kt.4 at1-2;Dkt 8 at 1.A sDefendantw as arrested on a

violationofthetermsofllissupervisedrelease,Rule5.1(a)(2)(B)conGrmsthatRule32.1
applies.SeeFed.R.Crim.P.5(a)(2)(B)(<1fadefendantisarrestedforviolatingprobationor
       .
                    '



supervisedmlease,Rule32.1applies').
           ltisalsotmdisputedthattheW estem DlstrictofVirginia,wiereDefendantwasarrested,
didnotitselfhavejuriWictiontoconductarevöcationhearing,andthusRule32.1(a)(5)- which
'govemsanG<appearanceinadistyictlackingjurisdiction''- setforththerequirementstobe
followedbytheM agistrateJudge.SeeDkt.4at1-1;Dkt.8at1.

           Rule32.1(a)(5)providesthat,Eflilfthepersonisarrestedorappearsinadistrictthatdoes
nothavejudsdictiontoconductarevocationhearing,themagistratçjudgemust...''
           (A) iftheallegedviolationoccurredinthedistrictofr est,conductapreliminary
              heanngunderRule32.1(b)andeither
                 (i)transferthepersontothedistrictthathasjudsdiction,ifthejudgefmds
                 probable causeto believethata violation occ= ed;or

                 (ii)dismisstheproceedingsandsonotifythecourtthathasjudsdiction,ifthe
                 judgelindsnoprobablecausetobelievethataviolationoccurred.
                                                    5
  Fed. R.CHm.P.32.1(a)(5)(A)(çmphasesadded).UnderRule32.1/)46),t
     .                                                         -
                                                               i
                                                               (;
                                                                (tqhemagistrate
 judgemayreleaseordetainthepersonunder18U.S.C.j3143(a)(1)pendingfurther
 proceedings.''ççrfhe burden ofestablishingby clearandconvincingekidencethattheperson
                              .



  willnotfleeorpose a dangerto any otherperson orto the èom munity restswith the person.''

  Fed.R.Crim.P.32.1(a)(6).
         2. N o Basisin the RelevantRulesor Statutesto A ppeal

         No provision in the RulesofCrim inalProcedtlre orin statuteprovidesforan appeal9om

anidentityfmdingandtransferorderofamagistratejudgeissuedtmderRule32.1(a)(5).M other
courtpresentedwithanattempttoappealfrom amagistratejudge'sidentityfindingandtransfer
orderreasonedthat,Kfgfjrom thestatutorysilence,itisfairtopresumethatCongress(5#not
intendtoprovidearighttù appeal.''United Statesv.Saldana-àeltran,37F.Supp.3d 1180,1183
(S.D.Cal.1014)(emphasisadded).NorhasDefendantidentisedahysuchprovisionin'the'liules.
orfeàeralstatutesthatsuppoftshisrighttoappeal.Thisstamtorysilencçastoidentityànd
rem ovalordersstandsinsharp cohtrastwiththeexpressrighttoappealamagistratejudge'sbail
                .




detennination,w hich Cpnv ess enacted and addressed in detailin theBailReform A ct,18
                               .




U.s.c.j3145.3
         DefendantpurportstoappealthesedecisionsRpursuanttoRule58(g)(2)oftheFederal
RulesofCriminalProcedure.''NoticeofAppeal,Dkt.20,Uniteditatesv.Casco-Ayalà,3:19-


         3NorisDefendant'sargumenthelpedby28U.S.C.j2253(b'
                                                         ),whichprovidesthattiltlhere
shallbe no rightofappeal9om a fm alorderin a proceeding to testthe validity ofa w arrantto
rem oveto anotherdistrictorplaceforcom m itm entortrialaperson chargéd with acrim inaloffensç
                                                      .

againstthe United Sïates,orto testthevalidity ofsuch person'sdetention pending removal
proceediùgs.''Neitherpartycitedanyauthoritieqaddressingj2253(b)outsidethehabeascontext,
andwllilethisCourtpeednotdirectlyrelyonj225309,thisCourtapeesthattlzisstatutesupports
açscongressionalintenttopreventdllatorydelay inremovaicases.''Saldanam eltran,37F.Supp.
3d at1184.

                                                  6
mj-55(Oct.23,2019);Opp.toeMot.toDismiss,Dld.8at1(abovecasedocket).That.rulestates
thatStlejitherpartymayappealanorderofamagistratejudgetoa,districtjudgewithin 14daysof
itseiltryifadistrictcourt'sordercouldsimilarlybeappealed.'''
                                                           Fed.R.Crim.P.58(g)(2)(A).But
D efendantcitesno authority thatany com parable orderfrom a disd ctcourtcould be appealed to
                       .




acourtofappeals,and forgoodreason:HA.
                                    IZorderofremovalhaslongbeen heldnottobeafmal

orderandnotitselfappealable.''Wright& Miller,3A.Fed.Prac.& Proc.Crim.j654(Aug.2019
update).See,e.g.,InreEllsberg,446F.2d954,956(1stCir.1971)(çGthereisnoquestionbutthat
directappealdoesnot1ie9om areinovalorderf'
                                         rom onefèderaldistricttoanother'');United
Statesv.Woodringb446F.2d733,737n.3(10thCir.1971)(WnorderofremovalunderRule40
isnotappealable-'');UnitedStatesv.Castellon,610F.App'x597,598(9thCir.2015)
(unpublished)(magistratejudge'sremovalorderunderRule32.l(a)(5)(B)Etwésnotproperly
appealed to us because itw asnota finaldecision,,,and
                                                   '' therefore,<çw elackjurisdiction,,).zl
                                                                  .




       ThisCourtthereforefmdsnobasisinRule58(g)(2)orotherapplicableFederalRuleof
Crim inalProcedm eorstatm e to supportD efendant'sappeal.

       3. The W eiahtofPrecedentCbntlrm sRem ovalOrdersAreN otAppçalable

       TheweightofjudicialprecedentfurtherestablishesthatCtthedistrictcourtcannotreview
anorderofremovalbyamagistratejudge.''SeeW right& Viller,3A Fed.Prac.& Proc.Cn'm.
j654(Aug.2019update).
       lnfact,thecoùrtin UnitedStatesv.Saldana-Beltran,37F.Supp.3d 1180(S.D.Cal.
2014)- thesolecasecitedbyDefendanttosupporthisabilitytoappealthatactuallyaddressed
theissue(anddidsoingreatdetaill--concludedunequivocallythatûtthereisnorightofappeal
orreview bythisCourtandthisCourtlacksjudsdictiontoentertainDefendants'appeal.''1d.at

       4The oldercasescite predecesjorprovisions ofRule 32.1(a)(5)(B),includingRule40.

                                                   7
1185.Seealsoid.at1183(tçltqhereisnorighttoappealamagistratejudgeidentityfindingand
transferorder(historicallyreferredtoasaEremoval'orderfrom aEremovalhearing'l.').Wllile
D efendantrelieson Saldana-Beltran'saltem ative holding thatthe CourtretainsEEdiscretionary

authority''toreview theMagistrateJudge'sdecision(Dkt.8atzI-.5),discussedbelow,thatdoes
littleto detractfrom thecom pelling reasonswhy thatcourtfound thataffording review ofsuch      .




decisionsin the districtcourtw asinappropriate,see 37 F.Supp.3d at1183-85.5

      N ötonly isthere silence in the relevantstatm esand rulesyhatsupporta defendànt's

ability to appealan identity finding and rem ovalorder,butin fact,the Congressionalpurposes

underlyingtheFederalM agistratesAct,28U.S.C.j636,a!wellasthepurposesunderlying
Rules 5 and 32.1ofthe FederalRulesofCrim inalProcedtlrew ould beunderm ined'
                                                                           by providing

a lightto appellate review oftransferordersand identity determinationsto the D istrictCourt.

One oftheprim ary purposes ofthe M agistratesActw asto cull9om the U .S.D istrictCourts'

docketsm attersthatwere determined to bem ore desirably and eo ciently handled by m agiskate

judges,andSçremovalquestionsarpofthetypewhichCongressbelievedwouldbemore
efficientlfhpndledbymagistratejudges.''UnitedStatesv.Castellon,No.15-mj-0185,2015W L
11198777,at*1(S.D.Cal.Feb.5,2015),ajTd,610F.App'x597(9thCir.2015)(concluding
thatthecourtlackedjmisdiitiontohearappealfrom removalorderconductedtmderRule
32.1(a)(5)(B)).SeealsoSaldana-Beltran,37F.Supp.34at1184(citingcases);UnitedStatesv.
Canada,440F.Supp.22,24(N.D.111.1977);UnitedStatesv.Sherr#?,64F.R.D.729,730
(E.D.W is.1974)(fmdinggovemmenthadnorighttoappealamagistrate'sremovalorder);


       5N or isDefendant'sargum enthelped m uch by United States v. A ntoine,796 F.Supp.2d
417 (E.D.N.Y.2011),in whichthe districtcourtreviewed (and affirmed)amagistratejudge's
orderofrem oval,when the issue ofthe appealability ofsuch decision was apparently notraised,
asDefendantacknowledges.Dkt.8 at4-5.
                                                  8
united states v.Richardson,5;7F.R.o .196,197(E.
                                              o.x.v.1972)(reasoningthatthepurposesof-
                                              .




theM agistratesActandtheEtpolic# in favoroffinalityofremovalorders''supporteddenialofa
motiontoreview magistratejudge'swarrantremovingdefendan'ttotheVirginIslands).
M oreover,G<preventing delay isim portantin crim inalcases,''and perm itting an appealin the

transferorcourtfrom amagistratejudge'sRule5or32.1transferorderonlyRexacerbatesdelay
and frustratesthe Congressionalinterestin speedy prosecution''in the districtw ith original

jurisdictionoverthecase.SeeSaldana-Beltran,21F.Supp.3dat1185.
       Lacking any basisin statm ory authority orthe FederalRulesofCrim inalProcedlzre,and

fm ding the weightofprecedentoverwhelm ing on theissue,this Courtconcludesthatittçcannot

review anorderofremovalbyamagistratejudge,''W right& M iller,3A.Fed.Prac.& Proc.
j654,andthereforelacksjurisdictiontohearthedisputesraisedb#theNoticeofAppeal.
       EvenifthisCourtdidretaindiscretionaryauthoritytmder28U.S.C.j636(b)toreview
theM agistrateJudge'stransferorderand identityfmding,Saldana-Beltran,37F.Supp.3d at

1185 thisCourtdeclinestoexerciseanysuchauthorltyhere.6Determinationsofthisnatureare
ofatypeexpresslyreservedformagistratejudgestmdertheFederalRulesofCriminal
Procedure,and the expeditiousresolution ofidentity and transferordersw ould be tm derm ined if

appealswere afforded 9om those non-fm aldeterm inationsw ithin thet'
                                                                   ransferordistrict,leading

tofurtherdelayproceedingjinthecourtwithjurisdictiontoheartheunderlyingoffense.
       ThatdoesnotmeanthatDefendantwilllosetheopporttmitytobeheardonllistmderlgng
challenges.GG-f'
               he fullpanoply ofdefensesis,ofcourse,availa'ble to the arrestçe in thetransferee



       6W hile the Courtneed notdecide the issue in this case, the Courtdoubts thatArticle 1I1
concernsElassociated with designatingjudicialdecision-makingto magistratejudges,''Saldana-
Beltran,37 F.Supp.3(1at 1185,requires this Courtrather than the transferee district courtto .
review the identity and transferordersofthe M agistrate Judge.        '

                                                   9
coui-t.''Unitedstatesv.Green,499F.2d538,541(D.C.Cir.1974);Saldanam eltran,37F.Supp.
3d at1185 n.6;Richardson,57 F.R.D .at 198.The Governm enthasconceded thatpointas well,

as ithasacknowledgéd thatDçfendantEtcan raise al1the m atters he has addressed in the W estern

DistrictofV irginia''in the districtcourtin Texas.Dkt.4 at8 n.5. .

       G iven thatthisCourtcannotand w illnotacceptreview ofthe M agisjrateJudge's identity

determ ination and transferorder,tlaisCourt,in an accompanying Order,grantsthe Governm ent's

MotiontoDismiss.Dkt.4.M oreover,becausethisCourthasconcludedthatiflacksjudsdiction
overDefendant'sappealipthiscase,tllisruling alsoprecludesihereliefwhich Defendanthad

requestedinhisemergencymojiontostaythetransferorder(D1ci.2),andemergencymotionto
orderU.S.M arshalstoretainhim intheW estem DistlictofVirginia(Dlct.7),whichwillbothbe
denied in the accom panying Order.?

       ENTERED this             day ofN ovem ber,2019.


                                         yj
                                          s-
                                         %llltOl
                                           NI  AN K 'Ma
                                               tUNj  Ilsl)(7
                                                           S$laArjax
                                                                   a: oj
                                                                       sjajjjcvjajuocy,
                                                                               .




       7GiventheCourt'sresolutionofthisappealonthebasisthattheCourtlacksjurisdiction
tohearan appealfrom theM agistrateJudge'sidentity dete% inationand transferorder,theCourt
neednotaddresstheUnitedStates'alternativeargumentthatjurisdictionwasdivestedatthepoint
atwhich the transferw as ordered and accepted by the transferee court.Dkt.4 at4-5.N or need
the Courtresolve D efendant'scounter-argum ent,thatthe transferitselfwas notdispositive ofthe
issueofwhich courthadjurisdiction,butratherthatjurisdiction transferred <fwhen adefendant
actually appears in the otherdistrict.''D kt.8 at4.

                                                      10
